Citation Nr: 1133821	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-16 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and P.C.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned at a video conference hearing in August 2011.  A transcript of the hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was denied service connection for a bilateral hearing loss in August 2008.  He failed to perfect an appeal and the decision became final.

2.  The evidence received since the August 2008 rating decision is new, and it raises a reasonable possibility of substantiating the underlying claim for service connection for a bilateral hearing loss.

3.  The Veteran currently suffers from a bilateral hearing loss disability and there is a reasonable basis to attribute such disability to his active military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for bilateral hearing loss has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The Veteran has a bilateral hearing loss disability that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010); see also Meedel v. Shinseki, 23 Vet. App. 277, 283 (2009).  

The Veteran was originally denied service connection for a bilateral hearing loss in September 2007.  He did not appeal that decision but did submit new and material evidence within the one-year appeal period and was provided a VA examination.  See 38 C.F.R. § 3.156(b) (2010); Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).   The RO considered the new evidence but again denied the claim for service connection in August 2008 with notice of the rating action provided that same month.  The Veteran did not appeal the decision and it became final.  See 38 C.F.R. §§ 20.300, 20.302, 20.1103 (2010).  It is the last final denial of service connection for the issue on any basis.  As a result, service connection for bilateral hearing loss may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The new and material evidence does not have to be sufficient to grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran served on active duty from June 1945 to January 1946.  He had no overseas service.  His military specialty was as an infantryman.  His Separation Qualification Record reflects that he had completed four months of basic training in the Infantry as a rifleman.  He had learned the basic principles of fire power and maneuver.  His training involved M-1 carbine rifles, light machine guns, grenades and other infantry weapons that were not detailed.  

The Veteran submitted his original claim for service connection for bilateral hearing loss in April 2007.  He related having noise exposure in service from use of weapons as detailed in the Separation Qualification Record.  He said he was also around tanks and artillery.  He contended that his hearing loss was caused by acoustic trauma in service.

The Veteran's service treatment records (STRs) were not available and presumed destroyed in a fire at the National Personnel Records Center (NPRC).  The only medical evidence of record at the time of his claim consisted of a VA examination from May 1989 that was provided in conjunction with a nonservice-connected disability pension claim.  There was no mention of a hearing loss at that time.  Private medical records from Duncan Regional Hospital, for the period from November 1988 to May 1989, were also of record.  There was no reference to any type of hearing loss.

The Veteran was afforded a VA fee basis audiological examination in May 2007.  The Veteran related his history of noise exposure in service.  He listed his occupational history after service and said he had no loud noise exposure after service.  The examiner recorded that the Veteran reported his hearing loss since 1970, or "about thirty-five for [sic] forty years now."  

The results of the audiometric testing showed that the Veteran clearly met the requirements of 38 C.F.R. § 3.385 for purposes of establishing a hearing loss disability.  This was true by way of level of measured hearing loss as well as speech recognition scores.  The examiner opined that it was less likely as not that the Veteran's hearing loss was related to noise exposure in service.  He said that the reported onset in 1972 was 26 years after service.  

VA records for the period from August 2006 to August 2007 were obtained.  There was no evidence of treatment or evaluation for hearing loss.

The Veteran's claim was denied in September 2007.  The RO acknowledged that the evidence of record established a current hearing loss disability for VA purposes.  The basis for the denial was that there was no medical evidence of record to show that the hearing loss was directly caused by or was related to military service.

Additional VA records for the period from October 2007 to June 2008 were obtained.  The records documented treatment for medical conditions unrelated to the Veteran's claimed hearing loss.

The Veteran submitted medical evidence from J. A. Winston, Au.D., in June 2008.  Dr. Winston conducted an audiological evaluation of the Veteran in November 2007.  The results of the audiogram reflected a hearing loss sufficient to satisfy the criteria for a hearing loss disability.  Dr. Winston also provided a report in January 2008.  He noted the Veteran's noise exposure in service.  He provided a diagnosis of bilateral sensorineural hearing loss.  He also said that, after reviewing the Veteran's service history, it was at least as likely as not that the Veteran's hearing loss was the result of his exposure to hazardous noise while in service.  

The Veteran was afforded a VA examination in July 2008.  The examiner noted that there were no military records for review.  He noted the prior VA fee basis examination of May 2007 as well as the evaluation and report from Dr. Winston.  The examiner also said he had reviewed the Veteran's VA records but that there was no evidence of any audiometric examinations.  The examiner noted the Veteran's reported history of noise exposure in service.  This included exposure to noise from gunfire, mortars, bazookas, and hand grenades.  The Veteran's post-service employment included several years as a farmer and 50 years as a bricklayer.  

As with prior audiometric testing, the Veteran's test results established a hearing loss disability under 38 C.F.R. § 3.385.  The examiner noted that he was asked to provide an opinion as to the etiology of the Veteran's bilateral hearing loss and that there were conflicting opinions of record.  The examiner again noted the absence of military records, to include audiometric examinations during service.  He said that, in the absence of audiometric data that could either be used to support or deny the claim, it was not possible to render an opinion in the case without resorting to speculation.

The examiner added that there was available evidence from the Veteran's self-report that could be used to provide an opinion.  He said the Veteran reported a gradual onset of his hearing loss.  He also said the Veteran reported good hearing sensitivity until approximately 20 years ago.  The examiner said this was when the Veteran first perceived his hearing loss.  The examiner stated that, in the absence of clinical or research evidence supportive of a delayed onset hearing loss that was attributable to acoustic trauma, it was his opinion that it was less likely than not that the Veteran's current hearing loss was attributable to acoustic trauma in service.

The Veteran's claim was denied in August 2008.  The basis for the denial was the delayed onset of the Veteran's bilateral hearing loss.  The most recent VA examination had found only a 20-year history of hearing loss and the examiner had opined that there was no clinical or research evidence to support a connection between delayed onset hearing loss and acoustic trauma.  The decision cited that two of three examiners had provided opinions against the Veteran's claim.

The Veteran submitted his request to reopen his claim in December 2008.  He asked that the RO review his claim for service connection for hearing loss.  He did not provide any evidence with the statement.  The Veteran did include two authorizations for the release of records.  One was for VA records he said were dated in May 2008 to show he was issued hearing aids and the other was for the records from Dr. Winston that were already of record and considered with the decision of August 2008.  VA records for the Veteran for the period from August 2006 to June 2008 were of record at the time of the rating decision in August 2008.

The evidence added to the record after the rating decision of August 2008 consists of VA records for the period from June 2008 to May 2009, a report from B.C., the contract audiologist that conducted the VA fee basis examination in May 2007, dated in December 2007, a letter from B.C., dated in April 2009, and a transcript of a video conference hearing in August 2011.

The VA records are new to the record but are not material.  There is no reference to hearing loss in the records.  The December 2007 report from B.C. is also new; however, the report is a written summation of the audiology examination performed for VA in May 2007.  It appears B.C. prepared the report to assist the Veteran in obtaining hearing aids.  The evidence used was the audiogram from the May 2007 examination.  The report related the results and provided an assessment of the Veteran's need, and possible benefit, from the use of hearing aids.  There was no mention of the Veteran's military service and no opinion to relate the current hearing loss to any etiology.  Thus, the report is not material as it relates evidence already of record, just in a different format.

The letter from B.C. is also new and not material.  He responded to a request for his records from the RO.  He advised that any work done for QTC (the company which conducted the VA fee basis exam) could not be released outside that company.  He further advised that if he evaluated a client for the State of Oklahoma those records could be released.  This is what the December 2007 report appeared to be, an evaluation for the state.  

The above described evidence, with the exception of the hearing transcript, was received within the one-year appeal period of the August 2008 rating decision.  However, as demonstrated, while the evidence is new, it is not material.  This finding applies in the context of being used to reopening a prior final denial under 38 C.F.R. § 3.156(a), as well as whether the evidence must be considered in conjunction with the previous claim due to its receipt within the appeal period.  See 38 C.F.R. § 3.156(b); see also Young v. Shinseki, 22 Vet. App. 461, 469 (2009); Voracek, 421 F.3d at 1304 (Definition of new and material contained in 38 C.F.R. § 3.156(a) applies to 38 C.F.R. § 3.156(b)).

The transcript of the Veteran's hearing shows that he testified as to his noise exposure in service.  This included the firing of and being around the firing of many types of weapons, to include bazookas, as well as explosions from hand grenades.  He also testified as to having no similar noise exposure after service, to include his many years in construction as a brick layer.  The Veteran testified he noticed a change in his hearing immediately after service.  His representative asked him about the onset again beginning in service and the Veteran said yes but that he had noticed his hearing loss progressed over the years.  The statements from the examiners as to when he first noticed his hearing loss were incorrect.  The Veteran was reporting when the hearing loss had gotten worse.  

P.C. testified that she had known the Veteran almost her entire life, to include in the years soon after his discharge from service.  She remembered the Veteran's wife having to repeat things to him, nothing major but situations where the Veteran could not hear well.  She said the Veteran had had a hearing loss in the years after service and not as reported by the two VA examinations.  

The evidence from the hearing is new to the record.  It is also material in that it goes to establishing the Veteran's providing evidence of symptoms of hearing loss immediately after service as well as corroborating evidence from another party that observed his hearing loss in the years after service, and clearly much earlier than reported in the two examination reports used to deny his claim.  The new and material evidence is sufficient to reopen the claim for service connection for bilateral hearing loss.

Reopened Claim

As noted, the Veteran's Separation Qualification Record documents his exposure to noise from the firing of and being exposed to the firing of a variety of weapons in service.  He has informed VA examiners, Dr. Winston, and testified as to his lack of similar noise exposure in the years after service.  

There are no STRs to evaluate for evidence of any type of hearing loss in service.  This was noted by the VA examiner in July 2008.  That examiner stated he could not opine as to the etiology of the Veteran's hearing loss based on the medical evidence of record without resorting to speculation.  This was because of the lack of medical evidence regarding the status of the Veteran's hearing in service.

The lack of a documented hearing loss in service is only one aspect for consideration and is not dispositive.  The Court has issued several opinions that are helpful in evaluating the Veteran's claim.  In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court found that the absence of a documented hearing loss while in service is not fatal to a claim for service connection.  Further, in Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993), the Court noted that, when a veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Finally, in Peters v. Brown, 6 Vet. App. 540, 543 (1994), the Court said that a veteran may establish service connection for a disability not manifested during service, or within the statutory presumptive period, with evidence that demonstrates that the disability actually resulted from a disease or injury incurred in service.

The May 2007 VA fee basis examination established that the Veteran had a hearing loss that met the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  The audiometric testing showed the following decibel losses at the tested levels:




HERTZ (Hz)



500
1000
2000
3000
4000
RIGHT
40
55
75
80
105
LEFT
65
75
80
90
110

The Veteran had speech recognition scores of 50 percent for the right ear and 36 percent for the left ear.  The examiner said that the Veteran's 35-40 year history of hearing loss was 26 years after service.  The examiner opined that it was at least as likely as not that the Veteran's bilateral hearing loss was not related to service.

Dr. Winston reported the Veteran claimed his hearing loss directly due to his noise exposure in service.  Dr. Winston listed the noise exposure experienced by the Veteran in service contrasted with the lack of post-service noise exposure.  The results of audiometric testing were as follows:




HERTZ (Hz)



500
1000
2000
3000
4000
RIGHT
55
55
65
75
100
LEFT
60
65
70
80
100

Dr. Winston did not use the Maryland CNC word list to test the Veteran's speech discrimination so those scores are not reported here.  Dr. Winston reviewed the Veteran's history of noise exposure in service and opined that it was at least as likely as not that the Veteran's current hearing loss disability was attributable to his noise exposure in service. 

The July 2008 VA examiner did not record a history of onset from the Veteran.  He did note the Veteran's report of noise exposure in service and that the Veteran denied a history of significant occupational or recreational noise exposure.  The results of audiometric testing were as follows:




HERTZ (Hz)



500
1000
2000
3000
4000
RIGHT
30
40
50
65
115
LEFT
40
50
50
70
105

The Veteran had speech recognition scores of 56 percent for the right ear and 48 percent for the left ear.  The examiner noted the absence of audiometric examinations in service based on the lack of military records.  As a result of the lack of audiometric data that could either be used to support or deny the claim, it was not possible to render an opinion in the case without resorting to speculation.

However, he said he could provide an opinion based solely on the Veteran's reported onset of his hearing loss.  In that regard, he said the Veteran reported a gradual onset of his hearing loss and having good hearing sensitivity until about 20 years earlier.  The examiner stated that, in the absence of clinical or research evidence supportive of a delayed onset hearing loss that was attributable to acoustic trauma, it was his opinion that it was less likely than not that the Veteran's current hearing loss was attributable to acoustic trauma in service.

The evidence of record clearly establishes a bilateral hearing loss disability for VA purposes.  The question is whether it is related to the Veteran's military service.  As noted, the two examinations relied on by VA, base their negative opinions on what they report the Veteran said as to when he noticed an onset of his hearing loss.  

Conversely, Dr. Winston did not record a history of onset as related by the other two examiners.  He noted the Veteran's report of hearing loss as a result of his noise exposure in service.  Dr. Winston evaluated the Veteran's statement, the current evidence of hearing loss, and related the bilateral hearing loss to the Veteran's military service.  

The Veteran has testified that the two examiners recorded what he said incorrectly; that he was reporting to them when his hearing loss had gotten worse.  He further testified that he had noticed his hearing loss immediately or soon after service and that he had no problems with his hearing prior to service.  P.C. provided testimony based on her personal observation of the Veteran only a few years after his military service to the present.  She was able to say she noted symptoms of hearing loss on her own and witnessed the Veteran's wife having to repeat things to Veteran.  She also observed the progressive nature of the hearing loss.  

The Veteran's noise exposure in service is conceded.  It is consistent with his training and service.  38 U.S.C.A. § 1154(a) (West 2002).  He is also competent to say that he experienced problems with his hearing during, and soon after service that have continued to the present.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  P.C. is also competent to provide lay evidence of observable symptoms.  The Veteran provided credible testimony regarding his years of symptomatology as opposed to what was reported in the two VA examinations.  P.C. provided similar credible testimony as to her observations of symptoms beginning several years after the Veteran's service.

In view of the totality of the evidence, the Board finds that it is at least as likely as not that bilateral hearing loss was incurred in active service.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


